DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7- 9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarewicz et al. (US 20120101552 A1, hereinafter Lazarewicz’552).
Regarding claim 1, Lazarewicz’552 discloses a therapeutic effect assessment system, comprising: a. a deep brain stimulation (DBS) probe shaped and sized to be inserted into a brain of a subject (e.g. Figs. 1, 9), having a proximal end and a distal end and a longitudinal axis (e.g. Fig. 9), the probe comprising a plurality of contacts operably coupled thereto, disposed along the longitudinal axis (e.g. electrodes 111-114, 211-214, 311-316, electrode arrays 24, 26), wherein said probe is selectively operable for stimulating electrophysiological evoked responses (e.g. paragraphs [0046], [0110]), and for delivery of a DBS treatment (e.g. paragraphs [0040], [0087], [0090]); b. at least one electrode configured to record brain electrical signals generated in response to said stimulated electrophysiological evoked responses caused by said stimulating (e.g. paragraphs [0046], [0110]); and c. an analysis module electrically connected to said probe and to said at least one electrode (e.g. Fig. 10), wherein said analysis module is configured to transform or reduce certain parameters from the recorded brain electrical signals in order to identify a threshold of brain stimulation that produces a therapeutic effect of said DBS treatment (e.g. paragraphs [0045], [0049], [0060]).
Regarding claim 4, Lazarewicz’552 discloses wherein the at least one electrode is positioned on said first probe (e.g. Fig. 1).
Regarding claim 7, Lazarewicz’552 discloses wherein stimulating electrophysiological evoked response comprises stimulating unipolar signal, bipolar signal or both unipolar and a bipolar signal, and wherein said recording said brain electrical signals comprises recording single ended signal, or differential signal (e.g. paragraphs [0036], [0040], [0046], [0049], [0051]).
Regarding claim 8, Lazarewicz’552 discloses wherein at least two of the plurality of contacts of said first probe are macro-contacts configured to selectively perform localized stimulation (e.g. paragraph [0095] - “leads 20 may include both macro electrodes (e.g., rings, segments adapted to sensing local field potentials and stimulation) and micro electrodes (e.g., adapted to sensing spike trains in the time domain) in any combination.”).
Regarding claim 9, Lazarewicz’552 shows wherein localized stimulation is configured to take place between two adjacent macro-contacts of said first probe (e.g. any electrode combination at paragraphs [0011], [0060]; Figs. 4A-B, 5, 7, 8 all show use and relationship of adjacent electrode contacts).
Regarding claim 11 Lazarewicz’552 discloses wherein the “leads 20 may have shapes other than elongated cylinders as shown in FIG. 9. For example, leads 20 may be paddle leads, spherical leads, bendable leads, or any other type of shape effective in treating patient 12 and/or minimizing invasiveness of leads 20” (e.g. paragraph [0095]), which reasonably reads on the probe being shaped as a needle.
Regarding claim 12, Lazarewicz’552 discloses, mutatis mutandis, a method for assessing a therapeutic effect of brain stimulation in a subject comprising actively inserting the DBS probe of claim 1 and using it to stimulate, record, analyze and identify as cited above (ibid.; paragraphs [0012], [0037], [0092], [0134]-[0138]).
Regarding claims 13 and 14, Lazarewicz’552 discloses transforming or reducing certain parameters from the recorded brain electrical signals in order to establish a therapeutically effective window of said DBS treatment (e.g. paragraphs [0045], [0049], [0060]).
Regarding claims 15 and 16, Lazarewicz’552 discloses wherein said brain electrical signals recorded by said at least one electrode in said second location comprise readings of brain evoked electrophysiological responses generated in response to said stimulated electrophysiological evoked responses (e.g. paragraphs [0037]-[0039], [0094], [0098], [0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarewicz’552 in view of DiLorenzo (US 7,209,787 B2, hereinafter DiLorenzo’787).
Regarding claim 2, Lazarewicz’552 discloses the invention substantially as claimed including the identification of a threshold of brain stimulation that produces a therapeutic effect, but does not expressly disclose wherein said parameters being reduced or transformed in order to identify a threshold of stimulation producing a therapeutic effect comprise one or more of RMS, normalized RMS, power density, firing rates, and inter spike intervals. In the same problem-solving area, DiLorenzo’787 teaches that it is known in systems which provide intracranial stimulation including DBS for optimizing control of neurological disease to utilize spike detection (i.e. the recorded evoked response) which parameterizes recorded action potentials by means including calculation of spike frequencies (i.e. firing rates), inter-spike intervals, and spike amplitudes in order to be able to better discriminate individual spikes originating from different neurons and thus facilitate assessment and quantification of activity change, reflective of change in disease state and of response to therapy (e.g. column 25, line 34 through column 26, line 17; column 35, lines 4-26). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lazarewicz’552, with parameterization of spike frequencies, inter-spike intervals and spike amplitudes of the recorded action potentials as taught by DiLorenzo’787, since such a modification would provide the predictable results of providing better discrimination of spikes originating in different neurons to facilitate assessment and quantification of activity change, reflective of change in disease state and response to therapy, to better optimize control of DBS stimulation for control of a neurological disease.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarewicz’552 in view of Litt et al. (US 2008/0027346 A1, hereinafter Litt’346).
Regarding claims 3 and 10, Lazarewicz’552 discloses the invention substantially as claimed, but does not expressly disclose the system being operative for providing segmentation of the brain into a plurality of physiologically active brain regions based on brain electrical signals recorded by said at least one electrode. In the same problem-solving area, Litt’346 teaches that it is known to use functional brain mapping based on responses evoked by stimulation in order to map functions of certain brain regions, and/or track evoked responses within brain tissue, functional networks and the vasculature for therapeutic purposes such as mapping the epileptic network, looking for connectivity between regions, and measuring other types of normal or abnormal functional connectivity between neurological regions. Other examples include mapping brain functions to regions to help spare them or plan surgery. Another distinguishing feature is the use of the conductive properties of blood, brain, nerve, and other adjacent tissues to record and monitor this activity remotely, even outside of the cranium, in addition to monitoring directly adjacent brain tissue (e.g. paragraphs [0002], [0014], [0059]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lazarewicz’552, with functional mapping (i.e. segmentation) as taught by Litt’346, since such a modification would provide the predictable results of enhancing the diagnostic and therapeutic effects of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
7 July 2022